DETAILED ACTION
Remarks
In the interest of ameliorating examination pendency, during a telephone interview with applicant’s representative Burman Mathis on Wednesday, July 6, 2022, the examiner suggested amending independent Claim 1 to incorporate therein all limitations of dependent Claim 2 to render the instant claims allowable over the prior art of record.  However, after consultation with the applicant, applicant’s representative informed the examiner that the applicant declined to implement the examiner’s suggested claim amendments at this time, and instead elected to further prosecute the instant application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the feature(s) canceled from the claim(s):
Regarding Claim 1: 
In Line 16: The limitation of “a thin-film encapsulator [300] over the entire [emphasis examiner’s] substrate [100]” is not shown in applicant’s drawings, because Figs. 3-8 all illustrate that thin-film encapsulator 300 fails to cover distinct portions of substrate 100.  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ORGANIC LIGHT-EMITTING DISPLAY APPARATUS HAVING PERIPHERAL AREA INCLUDING METAL-CONTAINING LAYER AND PLURALITY OF DAMS (or similar).

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding Claim 1:
In Lines 6-7: Regarding the limitation “a counter electrode facing the counter electrode…”, delete “the counter electrode”.  Insert ---the pixel electrode--- to more accurately claim the subject matter of the invention (e.g. see Fig. 4 showing “counter electrode” 230 facing “pixel electrode” 210), and because the “counter electrode” cannot reasonably face itself.
Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Pub. 2014/0159002 to Lee et al. (from hereinafter Lee).
Regarding Claim 1 (as best understood in view of the objections detailed supra), Lee teaches an organic light-emitting display apparatus (see Fig. 4 below), comprising:
a substrate (101; see ¶ [0057-65]) that includes a display area (AA) and a peripheral area (NA) around the display area (AA);
a display in the display area (AA) of the substrate (101), the display including a thin-film transistor (TFT; e.g. 103/107; see ¶ [0071-75]), an organic insulating layer (113 and/or 123 located in AA) on the TFT (103/107) and covering the TFT (103/107), and an organic light-emitting diode (OLED; e.g. “E”), the OLED including a pixel electrode (e.g. 117 in display area AA) electrically connected to the TFT (103/107), an emission layer (125) on the pixel electrode (117 in AA), and a counter electrode (127) facing the pixel electrode (117 in AA) with the emission layer (125) therebetween;
a first dam (e.g. portions of 113 located in part ‘A’ of peripheral area NA, as detailed in ¶ [0057] and below in annotated Fig. 4; furthermore, the examiner submits that these annotated portions of 113 reasonably anticipate applicant’s claimed “first dam” at least because Figs. 2 & 4 show that 113 encircles display region AA along the border thereof, and because 113 in non-display region NA forms part ‘A’, which ¶ [0057] teaches prevents “introduction of moisture” [i.e. like a “dam”]) in the peripheral area (NA) of the substrate (101) to surround an outer periphery of the display (AA);
a metal-containing layer (119) covering a top surface and a side surface of the first dam (113 in NA); and
a thin-film encapsulator (129/131/133; see ¶ [0083-85]) over the entire substrate to cover the display (NA), the thin-film encapsulator (129/131/133) including a first inorganic film (129), a second inorganic film (133), and an organic film (131) between the first inorganic film (129) and the second inorganic film (133); and
an inorganic material layer (127 in NA) on the first dam (113 in NA) and directly between the metal-containing layer (119) and the first inorganic film (129).

Finally, regarding the above rejection’s reference to different sections of same layers as constituting multiple distinct claim features at different respective locations (e.g. layer 113 forms both the claimed “organic insulating layer” [in AA] and “first dam” [in NA]; also, layer 127 forms both the claimed “counter electrode” [in AA] and “inorganic material layer” [in NA]), that examiner submits that this treatment of applicant’s claims is consistent with the broadest reasonable interpretation of the claimed invention in view of the instant specification (see MPEP § 2111 detailing the “broadest reasonable interpretation” applied during examination), because applicant similarly refers to the same integrally formed layer (250/252) as comprising two distinct claim features (layer 250/252 forms both the claimed “counter electrode” [250] and “inorganic material layer” [252]) even though features 250 & 252 are also different parts of one continuous material layer.


    PNG
    media_image1.png
    702
    884
    media_image1.png
    Greyscale


Additional Prior Art of Record
The examiner’s thorough search of the prior art also yielded the following reference(s), which the examiner considers relevant to patentability.
U.S. Pre-Grant Pub. 2019/0245015 to- Lee et al. (from hereinafter Lee ‘015).

Allowable Subject Matter
Claims 2-4, are objected to as being dependent upon a rejected base claim, but would be allowable if Claim 2 were rewritten in independent form including all of the limitations of base Claim 1.
Claims 3-4 are also objected to by virtue of their dependence from Claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew E. Gordon/Primary Examiner, Art Unit 2892